Candler, J.
1. A statement in a bill of. exceptions, that “plaintiff excepts to said verdict and judgment as being contrary to law,” is not a valid assignment of error and will not be considered by this court. Rodgers v. Black, 99 Ga. 142.
2. A direct bill of exceptions to a ruling made pendente lite, wbiob does not assign error upon any final judgment, will not be entertained by this court. Kibben v. Coastwise Dredging Co., 120 Ga. 899.
S. Accordingly, where the only attempt to assign error upon a final judgment was ineffective for the reason stated in the first headnote above, and every other assignment of error was in the form of a direct exception to a ruling made pendente lite, the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur.